Title: Declaration of Trust with Craven Peyton, 25 September 1801
From: Jefferson, Thomas
To: 

This indenture made between Thomas Jefferson of Monticello in Albemarle and Craven Peyton of the same county witnesseth that whereas the said Craven hath purchased from John R. Kerr & Sarah his wife, James L. Henderson, Isham Henderson & Charles Henderson (which said Sarah, James L. Isham and Charles are children & co-heirs with six others to Bennet Henderson late of Albemarle aforesd) their undivided portions of the lands in the same county which descended on them from their said father, and now holds their several obligations to convey to him a title in fee simple, with certain exceptions in the said obligations specified, Now the said Craven doth declare that he holds the said obligations in trust only for the said Thomas & his heirs, that one hundred & eighty pounds already paid for the purchase of the said lands was of the proper monies of the said Thomas, and that three hundred and thirty four pounds the residue of the said purchase money is to be paid by him with interest thereon from the 14th. day of July last past, of which sums making £494. one hundred and fifty pounds were for the portion of the sd John R. Kerr & Sarah his wife £140. for that of the said James L. £102. for that of the sd Isham, and £102. for that of the sd Charles: and that the conveyances which are to be made to the said Craven will be in trust for the said Thomas & his heirs and are so to ensure without any claims or pretensions of title of him the sd Craven or any person claiming under him as absolutely to all intents & purposes as if the legal estate in fee simple were conveyed directly from the said vendors to the said Thomas: & the said Craven for himself & his heirs covenants with the said Thomas & his heirs that he will convey the said title in fee simple to the sd Thomas, whensoever, after the same shall have been conveyed to him the sd Craven, a demand shall be made by the sd Thomas or his heirs, in witness whereof he has hereto set his hand and seal this 25th day of September 1801. Signed sealed & delivered in presence of
Craven Peyton
